Exhibit 10.5

AMENDMENT TO

NOTICE OF PERFORMANCE UNIT AWARD

under the

2003 ALBEMARLE CORPORATION INCENTIVE PLAN

This AMENDMENT modifies the NOTICE OF PERFORMANCE UNIT AWARD made as of the 16th
day of February 2006, by Albemarle Corporation, a Virginia corporation (the
“Company”), to «Name» (“Participant”) (referred to herein as the “Award”).

1. A new paragraph 22 is added to the Award to read as follows:

“22. Change in Control. Anything in this Notice of Award to the contrary
notwithstanding, upon a Change in Control (as defined in the Plan), the
following rules shall apply:

(a) If a Change in Control occurs before the Measurement Period has been
completed, a portion of the Participant’s Performance Units shall be deemed
earned and will be vested and paid. The number of Performance Units that will be
deemed earned and vested in accordance with the prior sentence shall equal the
greater of:

(1) the target number of Performance Units granted to the individual; and

(2) a number of Performance Units based on actual performance of the Company
against the performance criteria for the Performance Units for that portion of
the Measurement Period for the Performance Units elapsed up to the end of the
most recently completed calendar quarter prior to the date of the Change in
Control and based on target performance during the balance of such Measurement
Period in accordance with the following formula:

Number of Units to be vested and paid = (QC/8) x (AP/TP) x Number of Target
Units + ((8-QC)/8) x Number of Target Units

Where: QC = the number of completed calendar quarters of the performance period
prior to a Change in Control.

AP = actual performance of the Company under the criteria for the Performance
Units for the relevant period.

TP = target performance of the Company under the criteria for the Performance
Units for the relevant period.

 

  (b) If a Change in Control occurs after the Measurement Period has been
completed, but prior to the forfeiture of the Performance Units under paragraph
12, all earned Performance Units that are forfeitable shall become
non-forfeitable as of the date of the Change in Control.”



--------------------------------------------------------------------------------

2. Except as otherwise provided in this Amendment, defined terms used in this
Amendment shall have the same meanings as set forth in the Notice of Award and
Plan, as applicable.

3. Except as otherwise provided in this Amendment, all other terms and
provisions of the Award shall remain unchanged.

4. The provisions of this Amendment to the Award shall be effective as of
January 1, 2007.

IN WITNESS WHEREOF, the Company has caused this Amendment to be signed on its
behalf as of this 13th day of December, 2006.

 

ALBEMARLE CORPORATION By:   /s/ Jack P. Harsh